Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-5-2009

Gunawan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3117




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Gunawan v. Atty Gen USA" (2009). 2009 Decisions. Paper 2079.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2079


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No. 07-3117
                                       ___________

                                 DJUANDI GUNAWAN,
                                               Petitioner

                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                           Respondent

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A95-462-337)
                     Immigration Judge: Honorable Rosalind Malloy
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 24, 2008

               Before: BARRY, SMITH and HARDIMAN, Circuit Judges

                              (Opinion filed: January 5, 2009)

                                        OPINION
                                       ___________

PER CURIAM

       Petitioner Djuandi Gunawan, an ethnic Chinese Christian who is a native and

citizen of Indonesia, filed a petition for review of the final order of removal of the Board

of Immigration Appeals (BIA) issued on June 13, 2007.

       We assume the parties’ familiarity with the underlying facts in this case and, thus,
we summarize only the pertinent procedural history. In 2002, Gunawan filed an asylum

application which was referred to the Immigration Court. The Department of Homeland

Security (“DHS”) issued a Notice to Appear charging Gunawan with being subject to

removal under the Immigration and Nationality Act § 237(a)(1)(B), 8 U.S.C. §

1227(a)(1)(B), for overstaying his travel visa. He conceded removability. In seeking

asylum, withholding of removal, and protection under the United Nations Convention

Against Torture (CAT), Gunawan claimed that he and his family were persecuted in the

past and plausibly feared future persecution in Indonesia on the basis of his Chinese

ethnicity and Christian religion. On August 22, 2005, the Immigration Judge (“IJ”)

denied relief based on a review of the testimonial record and documentary evidence,

including the testimony and submissions of the expert witness, Jeffrey Winter, Ph.D., and

the 2004 Country Report. The IJ concluded that Gunawan failed to demonstrate that he

suffered past persecution or that he had a well-founded fear of future persecution on

account of a pattern or practice of persecution against ethnic Chinese Christians in

Indonesia. On March 12, 2007, the BIA affirmed the IJ’s decision without opinion. On

April 1, 2007, Gunawan filed a motion for reconsideration with the BIA, which the BIA

denied on June 13, 2007. Gunawan then filed a petition for review on July 13, 2007.

                                            II.

       As a threshold matter, we address the government’s argument that we lack

jurisdiction to review the BIA’s March 2007 decision because Gunawan failed to file a



                                             2
timely petition for review as to that order. Gunawan did not address this jurisdictional

issue in his opening brief, and he has not filed a reply brief.

       A petition for review must be filed not later than thirty days after the date of a final

order of removal. See 8 U.S.C. § 1252(b)(1); McAllister v. Attorney General, 444 F.3d
178, 185 (3d Cir. 2006). Gunawan’s petition for review was filed on July 13, 2007, well

beyond the thirty-day deadline for filing a petition for review of the BIA’s March 12,

2007 order.

       Gunawan’s petition for review is timely as to the BIA’s June 13, 2007 decision

denying reconsideration. That the petition is timely as to the June 2007 decision,

however, does not cure the jurisdictional defect with respect to Gunawan’s petition for

review of the BIA’s earlier decision. See Stone v. INS, 514 U.S. 386, 394 (1995)

(deportation orders are to be reviewed in a timely manner after issuance, regardless of the

later filing of a motion to reopen or reconsider). Thus, we conclude that Gunawan’s

petition for review is untimely as to the BIA’s March 12, 2007 decision and we lack

jurisdiction to consider it.

                                              III.

       Next, the government argues that although the petition for review was timely filed

as to the BIA’s June 2007 order denying reconsideration, Gunawan has waived his appeal

of the June 2007 BIA order because he failed to raise any issue in his brief with respect to

the denial of reconsideration. We agree that we are not in a position to review the order



                                               3
of the BIA denying Gunawan’s motion for reconsideration. Under Rule 28, Federal

Rules of Appellate Procedure, “the appellant is required to list the issues raised on appeal

and present an argument in support of them.” Nagle v. Alspach, 8 F.3d 141, 143 (3d. Cir.

1993). Pursuant to Rule 28, “the argument . . . must contain . . . appellant’s contentions

and the reasons for them . . . .” Rule 28(a)(9), Fed. R. App. P. In his brief, Gunawan

failed to identify the BIA’s denial of his motion for reconsideration as an issue in his

statement of issues and provided no written argument regarding the denial. Accordingly,

he has abandoned and waived the issue. Nagle, 8 F.3d at 143. (“When an issue is either

not set forth in the statement of issues presented or not pursued in the argument section of

the brief, the Appellant has abandoned and waived that issue on appeal.”).

       Accordingly, the petition for review will be denied.




                                              4